1.Applicant is advised that should claim 1 be found allowable, claim 153 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
2.Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15, “wall” should be changed to –walls—to agree with the recitation at line 13.  
3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao in view of British Patent 474,564 (see page 1, lines 38-100; see blocks 6, 9, 14 and 28 in Fig. 1) and further in view of Hoffmeister et al 3,567,549 (see Fig. 3) and British Patent 1,399,597 (see Fig. 4B).
Nagao is applied for reasons of record, the primary reference disclosing the basic claimed method for forming an energy relay lacking essentially the exact configuration .       
4. Claims 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao in view of British Patent 474,564 (see page 1, lines 38-100; see blocks 6, 9, 14 and 28 in Fig. 1) and Hicks, Jr 4,372,769 and further in view of Hoffmeister et al 3,567,549 (see Fig. 3) and British Patent 1,399,597 (see Fig. 4B).
Nagao, British -564, Hoffmeister et al and British -597 are applied for reasons of record as set forth in paragraph 3, supra, and Hicks, Jr is applied for reasons of record as set forth at paragraph 2 of the previous action.
5.Applicant’s arguments with respect to claim(s) 1-22 and 153 have been considered but are moot in view of the new ground of rejection.  
In view of the amendment to the claims, new art has been applied which teaches the instant adjustable abutting and sliding walls to form a constrained space in which a drawn product is reshaped.  Additionally, applicant needs to maintain a clear line of distinction between instant claims 1 and 153.  They are basically duplicates of each other and the allowance of duplicate claims is not permissible.
6.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742